Citation Nr: 9924389	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-24 312	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
September 1991.  This appeal arises from a February 1992 
rating decision in which the RO denied service connection for 
a bilateral testicular disorder and a gastrointestinal 
disorder.  The veteran was afforded an RO hearing in 
September 1992, and a transcript of the hearing is of record.  
In November 1995, the Board of Veterans' Appeals (Board) 
remanded the claims of service connection for a bilateral 
testicular disorder and a gastrointestinal disorder to the 
RO.  In July 1998, the Board denied service connection for a 
bilateral testicular disorder, and that issue is not before 
the Board.  The Board remanded the claim of service 
connection for a gastrointestinal disorder.  


FINDING OF FACT

The claim of service connection for a gastrointestinal 
disorder is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a gastrointestinal disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
complained of abdominal pain on the left side and vomiting in 
March 1991.  Hyperactive bowel sounds and tenderness on 
palpation of the lower abdomen were noted, but no diagnosis 
of gastrointestinal pathology was rendered.  

A report of a December 1991 VA examination and December 1991 
VA medical progress notes include the veteran's complaints of 
stomach pain.  He reported treatment with antibiotics and 
being told that he had an infection.  He continued to have 
periodic abdominal pain.  This pain originated in the right 
and left lower quadrants, and radiated to the suprapubic 
region, accompanied by numbness in the upper thighs.  There 
was no hematuria, nausea or vomiting.  He ate small, frequent 
meals, and he had not had a weight loss.  The abdomen was 
soft, and there were positive bowel sounds.  Diagnoses 
included a history of lower abdominal pain.  On x-ray 
examination of the abdomen, there was no suspicious mass, 
suspect opaque calculus or free air identified.  The bowel 
gas pattern was non-specific.  

In a February 1992 VA medical report, the veteran gave a one-
year history of hypogastric pain.  He had normal appetite, no 
bowel symptoms, and no nausea or vomiting.  The abdomen was 
without masses, bruits or tenderness.  The examiner opined 
that the veteran's complaints of pain were of psychosomatic 
origin and directed a computer tomography (CT) scan of the 
abdomen.  A VA CT scan in April 1992 showed that the gastric 
fundus and gastric body wall measured 1.8 centimeters in 
thickness.  Impressions included prominent thickening of the 
gastric fundus and gastric body wall, and the examiner 
indicated that an infiltrative process might be present.  A 
May 1992 VA medical note described the CT scan as abnormal.  

An August 1992 VA surgical pathology report analyzed tissue 
samples from the second portion of the veteran's duodenum, 
antral fold, and the gastroesophageal junction of the distal 
esophagus.  The impressions were focal acute duodenitis with 
respect to the second portion of the duodenum, antral type of 
gastric mucosa with lymphoid infiltrate with regard to the 
antrum fold of the stomach, and squamous and columnar mucosa 
and changes suggestive of reflux esophagitis with regard to 
the gastroesophageal junction of the distal esophagus.  The 
examiner noted that a bland lymphocytic infiltrate with T-
cells infiltrated some fibers of the muscularis mucosae.  
This was thought to represent an edge of an aggregate of 
lymphoid cells or a reactive process.  The veteran's age and 
the T-cell nature of the infiltrate were not believed to be 
worrisome for a gastric lymphoma, but the CT scan's 
disclosure of "thickened gastric folds" was thought to 
possibly warrant close follow-up and/or multiple gastric 
biopsies if clinically indicated.  

At an RO hearing in September 1992, the veteran testified 
that he had been told that thickened stomach walls were not 
common.  He asserted that his stomach symptoms began in 
service and were related to other disorders which began in 
service.  

In a November 1995 remand, the Board noted that there were 
inconsistencies and ambiguities in the medical evidence then 
of record and concluded that further development of the 
record was required to properly consider the veteran's claim.  
The remand directed that the veteran be afforded a VA 
gastrointestinal examination.  

The veteran underwent VA medical evaluation in May 1997.  The 
physician reviewed the claims folder during the evaluation, 
but the veteran's vital signs and laboratory values were 
unavailable for review.  No physical examination was 
conducted, and no reference was made to the existence of a 
current gastrointestinal disorder.  The Board concluded that 
the May 1997 VA medical evaluation was not responsive to the 
instructions of the November 1995 remand.  In a July 1998 
remand, the Board again directed that the veteran be afforded 
a VA gastrointestinal examination to determine the existence 
and etiology of any gastrointestinal disorder.  

A September 1998 Supplemental Statement of the Case (SSOC), 
forwarded to the last known address of the veteran, indicated 
that the claim of service connection for a gastrointestinal 
disorder was being denied due to his failure to report for a 
VA examination scheduled in August 1998.  The RO informed the 
veteran that he would be given a period of 60 days to respond 
to the SSOC, but he did not submit a response.  Following 
review of the claims folder by the veteran's representative, 
the case is before the Board.  The veteran and his 
representative have offered no explanation for the veteran's 
failure to report for the August 1998 VA gastrointestinal 
examination and neither has asserted that the veteran did not 
receive notice to report for the examination.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A person 
who submits a claim for benefits under a law administered by 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial tribunal that the 
claim is well-grounded.  VA shall assist such a claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  If he has not presented evidence of a well-
grounded claim, his appeal must fail as to that claim, and 
there is no duty to assist him further in the development of 
his claim because such development would be futile.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Veterans Appeals (since March 1, 1999, the United 
States Court of Appeals for Veterans Claims or Court) has 
held that laypersons are not competent to provide medical 
opinions.  Layno v. Brown, 6 Vet. App. 465 (1994).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA medical examination, and a 
claimant, without good cause, fails to report for such 
examination, action shall be taken in accordance with 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original claim 
for service connection, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  

Here, the veteran was scheduled for a VA gastrointestinal 
examination in August 1998 to determine the nature and 
etiology of any gastrointestinal disorder.  He failed to 
report for the examination and has offered no explanation for 
his failure to report.  He has not asserted that he did not 
receive notice to report for the examination.  Therefore, 
pursuant to 38 C.F.R. § 3.655, the claim of service 
connection for a gastrointestinal disorder must be 
adjudicated based on the evidence of record.  

The evidence includes varying and ambiguous clinical findings 
as to the veteran's gastrointestinal system.  However, even 
if the clinical findings may be regarded as establishing the 
existence of a current gastrointestinal disability, no 
medical evidence relates the onset of such disability to 
service.  The question of medical causation requires a 
medical opinion and, as a layperson, the veteran is not 
competent to provide medical opinions.  Layno.  One of the 
Caluza requirements for establishing a well-grounded claim of 
service connection (the third requirement) has not been met.  
Without competent evidence of a nexus between the veteran's 
inservice complaint of abdominal pain and a current 
gastrointestinal disorder, the claim of service connection 
for a gastrointestinal disorder is not well-grounded and must 
be denied.  


ORDER

Service connection for a gastrointestinal disorder is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

